OPINION DENYING A REHEARING.
Piled July 12, 1917.
The opinion of the court was delivered by
West, J.:
The question for determination is how many tons of alfalfa the plaintiffs actually received. According to the weight of two 'stacks selected by them they claim that they received only a certain number of tons. There is no dispute about the correctness of this weight. There is a dis*241pute as to the identity of the stacks weighed. The defendant in his brief says:
“It is conceded that the plaintiffs weighed two stacks, and that the stacks were correctly weighed, and the correct weights given to the jury. ... It was the defendant’s contention, however, that while the weights of the two stacks weighed were correctly given, the plaintiffs had not weighed the stacks as identified by number that they claimed to have weighed.”
There is no dispute as to the correctness of the measurements of the stacks and it has been settled that the defendant represented that according to the measurements 400 cubic feet would make a ton. The plaintiffs deny this and insist that this number of cubic feet would make only about two-thirds of a ton.
The contract provided that—
“All hay sold shall be measured in the stack, but second parties shall have the option, after the hay has been measured, of computing the number of tons of hay in said stacks, in the following manner: The parties hereto shall select not more than four stacks of hay, which shall be weighed,' and the number of tons of hay, as compared with the number of cubic feet in said stacks, shall be the rule for ascertaining the number of tons of hay in the remaining stacks, which are to be measured only.”
The result depends on the identity of the stacks actually weighed. In determining the question of identity the correctness or incorrectness of the 400-cubic-feet theory should be ascertained and considered for the reason indicated in the foregoing opinion: that a stack containing ten tons by weight could not contain one-third less than 4000 cubic feet if 400 cubic feet in fact make a ton. In other words, if the jury can have the weight and dimensions of a stack about which weight and dimensions there is no dispute they may be able to determine the disputed identity of such stack, because the weight being concededly correct must of necessity correspond to the measure of cubic contents which may be established as correct.
In view of the matters already settled or rendered unimportant by the litigation, the evidence upon another trial could well be narrowed so as to consume much less time than heretofore.
The petition for rehearing is denied.